DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US20170174356) in view of Kempton (US20150037135).
With respect to claim 1 Lucas discloses an inlet duct for an APU of an aircraft comprising:
An interior surface of at least one side of the inlet duct;
A silencing means configured to dampen sounds from the APU.
Lucas does not disclose a resonator array having a plurality of resonator chamber modules, the resonator array coupled with the interior surface and configured to dampen sound from the APU;
A module of the plurality of resonator chambers modules including:
A first chamber including a first end, a second end, a first sidewall, and a first interior space, the first chamber having a first length that extends between the first and second ends of the first chamber; and;
A second chamber including a first end a second end, a second sidewall and a second interior space, the second chamber having a second length that extends between the first and second ends of the second chamber

Kempton discloses a resonator array (see figure 3) having a plurality of resonator chamber modules (see figure 3) the resonator array coupled with the interior surface and configured to damp sound from an aircraft component (engine in this case);
A module of the plurality of resonator chamber modules including”
A first chamber (see 54 in figure 2) including a first end, a second end a first sidewall and a first interior space, the first chamber having a first length that extends between the first and second ends of the first chamber; and 
A second chamber (58) including a first end, a second end, a second sidewall and a second interior space, the second chamber having a second length that extends between the first and second ends of the second chamber, 
Wherein the first chamber is tuned to dampen a first frequency of sound and the second chamber is tuned to dampen a second frequency of sound (as would be readily understood by the size and configuration differences.
It would have been obvious to one of ordinary skill before the time of the effective filing in the art to apply the resonator array as taught by Kempton with the acoustically damped APU of Lucas to enhance the sound reduction of the device. 
With respect to claim 2 Lucas as modified by Kempton further discloses wherein the first and second lengths are different (as is seen in figure 2 of Kempton).
With respect to claim 3 Lucas as modified by Kempton disclose the invention as claimed except expressly the ratio of the lengths as being multiples of 0.5 of the second length, this however would have been an obvious matter to one of ordinary skill to arrive at through routine testing. It is well known in the art of resonators that lengths of a resonant cavity has a results effect on the frequency to be 
With respect to claim 4 Kempton discloses a resonator structure which includes a bend section of the overall structure, the placement of the bend to be as so claimed would have constituted only a rearrangement of the parts of the device and would not have prevented the function of the Kempton device. Further it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 5 Lucas as modified further discloses (see Kempton figure 2) wherein the first and second legs of the first resonator chamber are at an angles of approximately 90 degrees.
With respect to claim 6 Lucas as modified discloses a 90 degree bend to be applied to the positioning of the chambers, this would have been obvious to apply to the first, the second or both of the chambers as this would allow for a lengthening and a compact positioning of the chambers, see also figure 3 of Kempton).
With respect to claim 7 the nesting of resonant chambers to take up the least space while having the longest length is an obvious mater of packaging volumes. 
With respect to claims 8  and 9 the respective flush mounting of the chambers is such that it would reduce the space taken in a known and obvious manner, this would allow for a tight packing of the structure as would be apparent to one of ordinary skill.
With respect to claim 10 Lucas as modified by Kempton (see Kempton figures 2 and 3) further discloses wherein each of the modules of the plurality of resonator modules includes first and second chambers having respective first and second lengths, the first and second lengths being different.
With respect to claim 11 Lucas as modified by Kempton (see figure 3 Kempton) further discloses wherein the module is a first module and the plurality of resonator chambers modules includes a second module , the second module comprising first and second chambers having respective first and second 
With respect to claim 12 While Lucas as modified by Kempton does not expressly disclose a third chamber this would constitute only a duplication of the parts by providing yet another chamber. The nesting of the chambers as before is a known way to say space and as such obvious to one of ordinary skill. 
2.Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US20170174356) in view of Kempton (US20150037135) as applied to claims 1-12 above and in further view of Motsinger (US3819009).
With respect to claim 13 Lucas as modified discloses a resonator array as in claim 1, but fails to disclose an array of Helmholtz resonators as claimed. 
Motsinger discloses a nested array of Helmholtz resonators which together form individual modules. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing to combine the teachings of Motsinger to use Helmholtz resonators with the resonator structures of Lucas as modified to further recue the noise of selected frequencies.
With respect to claim 14 Lucas as modified further discloses wherein the first type chamber has a first length and the second type chamber has a second length, the first and second lengths being different (taught by both Kempton and Motsinger).
With respect to claim 15 Lucas as modified further discloses wherein the first type of chamber has a first diameter and the second type chamber has a second diameter, The first and second diameters being different (as taught by Motsinger).
With respect to claim 16 Lucas as modified further discloses wherein the first type chamber each comprises a bend region and first and second legs on either side of the bend region (see teachings 
With respect to claim 17 Lucas as modified further discloses wherein the second type chamber is nested in respective bend regions of the first type chamber (se Kempton positioning of the respective chambers using the bend region for situating the chambers and  there is nesting as is also taught by Motsinger).
With respect to claim 18 Lucas as modified further discloses wherein the first type chamber has a first cross sectional shape and the second type chamber has a second cross sectional shape (see Motsinger).
With respect to claim 19 the difference between the chambers shapes is one of size. As such the non-congruent chambers are considered to have different cross sectional shapes. 
3. Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US20170174356) in view of Kempton (US20150037135) as applied to claims 1-12 above and in further view of Lin (US20180218723).
With respect to claim 20 Lucas as modified discloses the invention as claimed except for the use of the steps of inserting a material dispensing head into an inlet duct, locating the material dispensing head adjacent an interior wall of the inlet duct and adding the material. 
Lin discloses (paragraph 0043) the use of such an additive manufacturing process in the formation of an acoustic liner. 
It would have been obvious to one of ordinary skill in the art to use the method of additive manufacture as taught by Lin with the device of Lucas as modified to provide rapid construction with limited wasted material.
With respect to claim 21 Lucas as modified (see Lucas) discloses wherein the inlet duct is positioned in an aircraft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jonza (WO2018034949) discloses a nested and bent acoustic resonator; Cai (US9472179) discloses a nested acoustic resonator;  Patrick (US20060169533) discloses an acoustic liner; and Parente (US5721402) discloses a noise suppression system for a jet engine. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837